UNITED STATES DISTRICT COURT                                FILED
                             FOR THE DISTRICT OF COLUMBIA                                 MAY 17 2021
                                                                                    Clerk, U.S. District & Bankruptcy
GRANT ANDERSON, JR.,                           )                                    Court for the District of Columbia
                                               )
               Petitioner,                     )
                                               )
       v.                                      )       Civil Action No. 1:21-cv-00790 (UNA)
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
               Respondent.                     )

                                   MEMORANDUM OPINION

       This matter is before the court on its initial review of petitioner’s pro se petition for writ of

audita querela under the All Writs Act, 28 U.S.C. § 1651(a), and application for leave to proceed

in forma pauperis. Petitioner’s in forma pauperis application will be granted and his petition will

be dismissed without prejudice for lack of jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the

court to dismiss an action “at any time” if it determines that the subject matter jurisdiction is

wanting).

       In July 1988, petitioner was convicted on criminal charges in the Superior Court of the

District of Columbia. It appears that he has since served his sentence and has been subsequently

released. Petitioner now challenges the legitimacy of various aspects of his indictment, trial,

conviction, sentencing, and direct appeal. He asks this Court to grant the writ of audita querela,

and to hold a hearing in order to, ostensibly, grant relief from the judgment of conviction. This

court lacks jurisdiction over the petition.

       “While there is ample debate about the proper scope and use of the writ of audita querela,

there is no debate that the only court with authority to grant the writ is the court that issued the

underlying judgment or order that will be affected by granting the writ.” Aka v. Holder, 2009 WL



                                                   1
2496712, at *1 (D.D.C. Aug. 13, 2009) (citing United States v. Salgado, 692 F. Supp. 1265, 1269

n.3 (E.D. Wash. 1988) (“The authorities are unanimous that only the court rendering judgment has

the power to issue an extraordinary writ. Thus, § 1651 does not create jurisdiction, but merely

allows a court to exercise continuing jurisdiction in aid of, or in supervising, its own judgments.”);

Telecommunications Research and Action Center v. Federal Communications Commission, 750

F.2d 70, 77 (D.C. Cir. 1984) (“The All Writs Act is not an independent grant of jurisdiction to a

court; it merely permits a court to issue writs in aid of jurisdiction acquired to grant some other

form of relief.”)). Thus, petitioner must file this matter in D.C. Superior Court.

       Accordingly, the petition will be dismissed without prejudice for lack of subject matter

jurisdiction. A separate order accompanies this memorandum opinion.




                                                        TREVOR N. McFADDEN
Dated: 5/14/2021                                        United States District Judge




                                                  2